DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-10, 13-16, 18 and 19 are allowed.
The arts of record used as the basis for the previous rejection, U.S. Patent Application Publication No. 2016/0179351 to Arnoldin et al. (“Arnoldin”) in view of U.S. Patent Application Publication No. 2014/0289646 to Munir (“Munir’) along with U.S. Patent Application Publication No. 2015/0339745 A1 to Peter et al. (“Peter”) does not expressly teach or render obvious the invention as recited in independent claims 1, 7, 13 and 18.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1, Amended Claim 1 is patentably distinguishable over the cited art for at least the reason that it recites, for example, the cited prior art does not teach the combination of elements as cited in the claims.  For example, the cited prior art does not teach the combination of an interactive operation that comprises providing an interactive operation request (IOR) where the IOR contains a uniform resource identifier (URI) with an instruction code and the URI is used for acquiring a projectable space instance (PSI) for modeling a workspace, and at least one unified matter is allowed to be added to or removed from the PSI, the at least one unified matter includes one unified tool; and allowing plural users to perform an interactive operation through a projected workspace corresponding to the workspace according to the instruction code, wherein the projected workspace is built according to parsed contents of the PSI after the PSI is parsed by a projector, and the PSI is an object, an XML document, or an instance which is instantiated with a structured language or a structured protocol where the interactive operation is performed by a unified tool in the projected workspace, wherein the unified tool is produced by modeling, with one unified data model, an original tool from an external information source, and wherein the unified tool is modeled by re-organizing attributes and an associated link of the original tool requested from the external information source.
As to claim 7, similar reasons as stated for claim 1.
As to claim 13, similar reasons as stated for claim 1.
As to claim 18, similar reasons as stated for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445